﻿112.	Mr. President, just as the speakers who have preceded me have rightly done, I, too, congratulate you upon your election as President of this year's session of this Assembly. The responsibilities devolving on the holder of that high office are not only arduous but also very demanding. Indeed the task before you calls for a high degree of patience, fairness and impartiality. Happily these qualities are not lacking in your person. I have no doubt, therefore, that the Assembly could not have made a better choice. It only remains then for me to assure you of my delegation's co-operation.
113.	I should like also, with your permission, to pay a tribute to your predecessor, Mr. Hamilton Shirley Amerasinghe of Sri Lanka, who presided superbly over the thirty-first session of the General Assembly and steered its deliberations to a satisfactory conclusion.
114.	It would be remiss of me if I did not in like manner pay a tribute to the Secretary-General, Mr. Kurt Waldheim. His is an unenviable position and his responsibilities are enormous. My Government appreciates the difficulties he has in serving, to the satisfaction of all, a membership that is as a matter of principle equal in sovereignty but yet different in other aspects, such as population, economic strength, military might and, of course, political outlook. I am sure that representatives will agree with me that Mr. Waldheim has acquitted himself well in the discharge of his duties. My Government therefore regards his reappointment for a second term of office as a fitting tribute to his dedication to duty and his total commitment to international peace and stability.
115.	We are meeting at the thirty-second session of the Assembly at a time when we face a global situation which gives both encouragement and grave concern: encouragement because, since we met last, there have been some signs of a decrease in tension in some areas of conflict and some progress towards the goal of achieving self-determination for all peoples of the world; and concern because in others of those areas tensions have escalated.
116.	My delegation welcomes the lessening of tension in East-West relations manifested in the detente that has been taking place. We have noted with satisfaction the consolidation of peace in South-East Asia, it possible for the peoples of that region to assume their rightful place in the community of nations. In this connexion my delegation welcomes the membership of the Socialist Republic of Viet Nam in the United Nations.
117.	These developments give mankind a ray of hope that our world can be made a little safer and demonstrate the usefulness of contact and dialogue as a means of solving problems.
118.	My delegation has also noted with satisfaction that the process of decolonization in Africa, though still not completed, has achieved yet another step forward. A fitting illustration of this is the presence in our midst today of the new sister State of Djibouti as a Member of the United Nations. My delegation welcomes the membership of Djibouti and has no doubt that our Organization will be the richer for it. In recognition of this development the Malawi delegation extends its heartiest congratulations to the Government and people of the new Republic of Djibouti on the attainment of their nationhood. My delegation also extends similar congratulations to the Government of France for expediting the process of decolonization in the Horn of Africa.
119.	There are, however, disturbing developments in other parts of our continent of Africa. In southern Africa, for instance, the problems related to the denial of political rights to the majority governments remain unresolved and the situation has now become serious.
120.	We are a part of that trouble-stricken region of southern Africa. We live with the situation day in and day out. We are thus among the best placed to understand the scope and magnitude of the problems of the area. By the same token, what happens there affects us in some way or other. Malawi has made no secret of it: abhorrence of and distaste for the existing racial policies in South Africa. We have condemned apartheid and the methods used to enforce it; we continue to do so to this day.
121.	In pursuit of its policy of apartheid, the South African Government last year granted so-called independence to an area of that country called the Transkei. Later this year, yet another area will be granted the same sort of independence. My Government rejects this type of independence. Therefore, Malawi could not and did not recognize the Transkei as a sovereign State, neither will it recognize any other area which is granted such paper independence.
122.	But my Government has not stopped only at condemning apartheid. We have called upon the South African Government and the white people in that country to change. However, we have done that not with any rhetorical platitudes. We have done so in the context of political reality as we see it today. That is why we have preferred to employ persuasive means of contact and dialogue, as opposed to isolation and ostracism. We believe that this is a matter in which we, the truly independent black African States, must give the lead and example to the whites to the south of us. We believe that by seeing how black Africans treat the white citizens of their respective countries, the whites in the Republic of South Africa can be influenced to change, as they are assured that all we are against is the political system they pursue and not them as persons.
123.	In Rhodesia, regrettably, the political deadlock remains unresolved. Indeed, the position has become even more acute. As representatives have already heard, lives are being lost there—the lives of people fighting for their political rights. We are happy, however, that the United Kingdom, whose responsibility Rhodesia is, in conjunction with the United States, has now taken positive steps to find a solution of the problem through peaceful means. We note with satisfaction also the positive decision adopted by the United Nations Security Council a fortnight ago in its resolution 415 (1977), endorsing these efforts.
124.	I wish to record Malawi's support for these efforts, and any others that are directed towards finding a peaceful solution of the Rhodesian issue. We pray and hope that it will not be long before we welcome a free Zimbabwe into the community of free nations.
125.	I should also like to record Malawi's support for the efforts being made by five Western countries of the Security Council, namely, the United Kingdom, the United States, France, Canada, and the Federal Republic of Germany, to find, on the basis of Council resolution 385 (1976) of January 1976, an internationally acceptable solution of the problem of independence for South West Africa (Namibia), again through peaceful means. My delegation has noted the positive steps taken by the Government of South Africa in this connexion, and hopes that good faith will prevail on all sides to ensure a successful conclusion to this long-standing problem. As with Rhodesia, we hope that an independent Namibia will soon emerge.
126.	Change is inevitable in southern Africa. How soon it will come, however, will depend on our efforts to make the recalcitrant elements realize that time is not on their side. We must therefore create a climate that will lead them to respond positively to the call for change. In this respect, I make bold to say that Malawi has always been in the forefront in advocating peaceful change in our region of Africa. My Government has noted the positive development of the process of contact and dialogue which is manifested in a number of current developments. It is the Malawi Government's intention to continue to play a leading role in the creation of a permanent climate conducive to the rapid change desired by the international community.
127.	Another troubled area whose problems continue to confront this Assembly year after year is that of the Middle East. We have welcomed and, indeed, followed with interest in recent months the efforts of the United States to find a way to bring to a conference table the various parties to the conflict. We have also noted the joint declaration issued on 1 October, over a week ago, by the two Co-Chairmen of the adjourned Geneva Peace Conference on the Middle East, the United States and the Soviet Union, as a further step towards facilitating the resumption of the Conference. It is our sincere hope that a solution will be found which will take into account the fears, hopes, needs and aspirations of all the people in the region. We believe that this can be achieved, given good will and a willingness to compromise among the parties concerned. For only then can genuine, lasting peace be assured.
128.	My Government has noted with great concern the continuing sale of sophisticated and very costly military hardware to young nations by major Powers. We are- concerned not only that these weapons drain the meagre resources of these emerging nations. The sale of arms does great harm to international relations and increases the threat to world peace. My Government is further concerned about the continuing nuclear proliferation on the international scene. Malawi can see no need for the increased manufacture of these instruments of mass destruction at a time when the United Nations is committed to a search for international peace.
129.	As a developing nation, Malawi is concerned about the enormous amounts of money expended on the purchase of military hardware. I am informed that the developing nations have been known to have spent at least $40 billion in one year on the purchase of weapons. It can only be left to the imagination how much the manufacturing Powers must spend on the development of these weapons. Malawi believes that these resources could be better spent on improving the welfare of mankind than on threatening its security and peace. My Government, therefore, looks forward to a day when this body might meet to discuss ways and means of channelling such resources towards the elimination of poverty and disease, thereby bringing a good life to the entire international community. It is my Government's hope also that the current efforts at limiting the development of strategic arms among the super-Powers not only will continue but also will be matched by equal attempts at reducing the sale of unnecessary military hardware to developing nations, particularly us African nations, so that we can devote our time and resources to the task of improving the living standards of our people.
130.	When I last had the privilege of addressing this Assembly, I touched briefly on a historic event which promised the advent of a new era in trade and economic relations between developing and developed countries. This was the signing in April 1975 of the Lome Convention, under which 46 African, Caribbean and Pacific countries (the ACP group) and the nine members of the European Economic Community [EEC] agreed to regulate their trade and economic relations to their mutual benefit. The establishment of the Lome Convention was achieved because both the ACP Group and the EEC had agreed to negotiate in a spirit of compromise and realism, realizing that their economic interests were intertwined.
131.	Events in recent years have shown that, ultimately, developing and developed countries are economically dependent on each other and that the irresponsibility of one is detrimental to both. Developing countries provide not only the source of raw materials for the developed ones, but also the larger market for the finished goods produced by the latter. The ability of the developing countries to produce the raw materials and ensure markets for the developed countries depends on their economic stability and solvency. Unless the developing countries are able to sell at profitable prices, they cannot expand their productive capability, nor can they ensure a market for their finished goods. The continued economic stability of the developed countries depends on the economic viability of the developing ones.
132.	My country had hoped that the example of the ACP/EEC Convention of Lome might encourage the participants in the negotiations between developing and developed countries, the Conference on International Economic Cooperation or North-South dialogue, which ended in Paris early this year, to take bold steps towards achieving the long-expected new economic order. We had hoped, perhaps naively, that the time had passed when narrow interests and bullish attitudes were allowed to cloud reality; we had hoped that the era that the signing of the Lome Convention promised to usher in had finally come. It was, therefore, with great disappointment that my country saw the dialogue drift on to an inconclusive end, bogged down by old parochial attitudes.
133.	It is Malawi's sincere hope that the North-South dialogue can be resumed and that, when negotiations restart, realism and compromise will be the guiding principles. Malawi has been encouraged by the courageous steps taken by the Government of Canada, a Co-Chairman of the North-South dialogue, in deciding to convert into grants all Canadian loans to developing countries. It is our hope that others will give this example great consideration, as this will not only generate much goodwill between the developed and developing countries but also enable the latter to break out of the cycle that keeps them in perpetual debt and hinders their development. Developing countries will continue to need assistance from developed ones; but we believe that this assistance should be designed to help those to whom it is given to be independent and not perpetually dependent.
134.	While problems and conflicts among nations continue in various parts of the world, my Government notes that peace and understanding have been achieved in many areas through the initiative and mediation of the United Nations. My Government appreciates all that is being done by this Organization in promoting peace-and understanding among nations. Permit me to reiterate my country's readiness to contribute towards making this Organization a medium for ensuring the broadest co-operation among Members in order to promote world peace, understanding and security.
135.	My delegation also notes the continuing interest and work of the United Nations in promoting and improving the economic, cultural and social well-being of the peoples of the world. In this connexion, I want to take this opportunity to express once again my country's appreciation for the assistance it continues to receive from the various United Nations agencies. This assistance is of great importance in our task of promoting the economic and social development of our nation.
136.	I now wish to convey to this Assembly best wishes from my President and the Government and people of Malawi for every success in its deliberations.
 
 
